DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the following informalities:  
 “A translator translates the language sentence into both a literal translation and a correct translation in a second language.” This should read “The translator translates the language sentence into both a literal translation and a correct translation in a second language.”
“A display displays the literal translation and the correct translation.” This should be “The display displays the literal translation and the correct translation.”
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 and 12 – 24 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception without significantly more. Claims 1, 17 and 18 claims recite certain methods of mental steps through the various elements of literal and correct translations. Each of the translations are recited in a manner that can be understood as being performed in one’s mind, or alternatively, performing written translation based on the target audiences abilities. 
The judicial exception is not integrated into a practical application because the claims are only drawn to include the recitation of generic computer limitations, e.g. a computer 
The claims do not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The additional generic computer elements claimed to perform the various steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
Claims 2 – 10, 12 – 16, and 19 – 24 depend upon claims 1, 17 and 18 and similarly cover the judicial exception, and further fail to integrate it into a practical application, and fail to claim significantly more than generic elements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 7, 12, 13, 17 – 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Issaev (US20160335254A1) in view of Watkins (US5275569A).
Regarding claim 1, Issaev discloses an electronic language translation aid including: 
a receiver for receiving a language sentence in a first language (figure 1(b) exhibits GUI 111 for receiving a sentence to translate as disclosed at paragraph 49); 

a display for displaying the correct translation (paragraph 49 discloses a computer display which displays the result of the correct translation).  However, Issaev fails to disclose displaying the literal translation.
Watkins teaches simultaneously displaying a first presentation of a line of words, a phrase, or a sentence in a first language according to its normal rules of syntax and grammar (figure 4 exhibits display 60 which displays a first sentence 12 in a first language as disclosed at column 3 lines 44-47);  
a second presentation in a second language of a word-for-word translation of said first presentation in said first language (figure 4 exhibits display 60 which displays a literal translation 14 of the first sentence in a second language as disclosed at column 3 lines 47-50); and 
a third presentation in said second language of an accurate translation of the first presentation according to the normal rules of syntax and grammar of said second language; (figure 4 exhibits display 60 which displays a grammatically correct translation 16 of the first sentence in a second language as disclosed at column 3 lines 59-65).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev to incorporate the teachings of Watkins to display both a literal and correct translation of an input sentence. It would be advantageous to modify Issaev with Watkins because Watkins teachings are used to create a teaching aid. This is used for multiple languages along with correct and word-for-word translations. Modifying would aid in learning 
Regarding claim 2, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), in addition, Issaev discloses a builder for building a library of previously translated words to increase translation speed (LSS is a server solution with a dialog web-interface that can be accessed via a browser. It allows linguists and translators to monitor the translation process, edit dictionaries, add translations of language pairs and ensure learnability of the system. LSS features a user-friendly interface, where all linguistic instruments are organized in groups as disclosed in paragraph 46; paragraphs 52-117 discloses a process for increasing translation speed by structuring the outline of the sentence to translate to different languages without repeating the analysis step).
Regarding claim 3, Issaev in view of Watkins discloses everything claimed as applied above (see claim 2), in addition, Issaev discloses wherein the builder serially builds the library of each translated word (paragraphs 59-165 teaches a process for entering words in the sentence into at a time to a dictionary. This details how the sentence is broken into words, analysis is then performed on the words, translated and entered into orthographic dictionary).
Regarding claim 4, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), in addition, Issaev discloses wherein the translator serially translates the sentence into the literal translation, word by word (figure 1(a) exhibits wherein the system performs a word-for-word translation 13 as disclosed at paragraphs 54-56).
Regarding claim 6, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), in addition, Issaev discloses wherein the correct translation is serially prepared during 
Regarding claim 7, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), in addition, Issaev discloses a teaching tool to teach improved translation of a word (figure 1(b) exhibits LSS 114 which allows for improved translations as disclosed at paragraph 46).
Regarding claim 12, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), in addition, Watkins discloses wherein the display is configured to display both translations concurrently so that an early language learner can obtain an immediate comprehension of individual word meaning through literal translation, and overall contextual meaning through the correct translation (figure 4 exhibits display 60 which displays a first sentence 12 in a first language; a literal translation 14 of the first sentence in a second language; and a grammatically correct translation 16 of the first sentence in a second language are concurrently displayed as disclosed at column 3 lines 44-50 and 59-65).
Regarding claim 13, Issaev in view of Watkins discloses everything claimed as applied above (see claim 12), in addition, Watkins discloses wherein the display displays the first language, literal translation and then the correct translation, in that order. (In FIG. 1, a teaching aid presentation 10 is schematically depicted. A group of words 12, such as a phrase or a sentence 12 is presented in a first language (English is depicted in FIG. 1, although any other language could be set forth as the first language). Also, a word-for-word translation 14 is presented in a second language (Spanish is depicted in FIG. 1, although any language different from the first language could be presented according to the invention as disclosed in column 3 Lines 37 to 45 and figure 3; There is also a third presentation 16 of an accurate and grammatically correct translation of the first presentation 12. Preferably, the third 
Regarding claim 17, Issaev discloses an electronic language translation aid including: a
receiver for receiving a language sentence in a first language for input to a translator (figure 1(b) exhibits GUI 111 for receiving a sentence to translate as disclosed at paragraph 49) and 
a display for displaying a translated correct translation in a second language from the translator (paragraph 49 discloses a computer display which displays the result of the correct translation).  However, Issaev fails to disclose a display for displaying a translated literal translation in a second language from the translator.
Watkins teaches simultaneously displaying a first presentation of a line of words, a phrase, or a sentence in a first language according to its normal rules of syntax and grammar (figure 4 exhibits display 60 which displays a first sentence 12 in a first language as disclosed at column 3 lines 44-47);  a second presentation in a second language of a word-for-word translation of said first presentation in said first language (figure 4 exhibits display 60 which displays a literal translation 14 of the first sentence in a second language as disclosed at column 3 lines 47-50); and a third presentation in said second language of an accurate translation of the first presentation according to the normal rules of syntax and grammar of said second language; (figure 4 exhibits display 60 which displays a grammatically correct translation 16 of the first sentence in a second language as disclosed at column 3 lines 59-65).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev to incorporate the teachings of Watkins to display both a literal and correct translation of an input sentence. It would be advantageous to modify Issaev with Watkins because Watkins teachings are used to create a teaching aid. This is used for multiple languages along with correct and word-for-word translations. Modifying would aid in learning 
Regarding claim 18, Issaev discloses a translation method (The method 100 of the invention is modular and structured for organizing languages, which in combination with a transitory (indirect) method of translation allows for the creation of a multilingual system that is capable of translations in any direction between any of included languages as disclosed in pg 2 paragraph [0050]): 
Receiving a language sentence in a first language for input to a translator(figure 1(b) exhibits GUI 111 for receiving a sentence to translate as disclosed at paragraph 49) and
Displaying the correct translation in a second language from the translator (paragraph 49 discloses a computer display which displays the result of the correct translation).  However, Issaev fails to disclose displaying a translated literal translation in a second language from the translator.
Watkins teaches simultaneously displaying a first presentation of a line of words, a phrase, or a sentence in a first language according to its normal rules of syntax and grammar (figure 4 exhibits display 60 which displays a first sentence 12 in a first language as disclosed at column 3 lines 44-47);  a second presentation in a second language of a word-for-word translation of said first presentation in said first language (figure 4 exhibits display 60 which displays a literal translation 14 of the first sentence in a second language as disclosed at column 3 lines 47-50); and a third presentation in said second language of an accurate translation of the first presentation according to the normal rules of syntax and grammar of said second language; (figure 4 exhibits display 60 which displays a grammatically correct translation 16 of the first sentence in a second language as disclosed at column 3 lines 59-65).

Regarding claim 19, Issaev in view of Watkins discloses everything claimed as applied above (see claim 18), in addition, Issaev disclose wherein the step of receiving involves formatting the sentence for input into the translator. (The translation process may be divided into these phases: (i) Analysis of input text 12 (ii) Direct word-for-word translation 13 (iii) Synthesis of the translated text 14 Analysis 12 determines all parts of speech and establishes the relationships between words. During Translation 13 all words are translated to the output or target language, which are in turn arranged into the appropriate structures in accordance with the grammar and word relationships of the target language as disclosed in paragraphs 52-56 and shown in fig 1(a)).
Regarding claim 20, Issaev in view of Watkins discloses everything claimed as applied above (see claim 19), in addition, Issaev discloses wherein the formatting involves partitioning the sentence into words to obtain the literal translation of each word (During Translation 13 all words are translated to the output or target language as disclosed in on pg 3 paragraph [0056] and shown in fig1(a)), and then reassembling the translated words to form the literal translation (which are in turn arranged into the 
Regarding claim 24, Issaev in view of Watkins discloses everything claimed as applied above (see claim 18), in addition, Watkins discloses wherein the translated literal translation and a correct translation are stored in a storage device for display. (The information may be input to the CRT screen using an information input means 62 which may, for example, be a drive for a computer disk 64. Alternatively, input means 62 may be a drive for a video tape, a CD disk, a laser disk, or similar information storage means as disclosed in Col. 5 Lines 55-60).
Claim 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Issaev (US20160335254A1) in view of Watkins (US5275569A) and further view of Ogilvie (US20030040899A1).
Regarding claim 5, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), however, Issaev and Watkins fail to disclose when translating a word in the sentence, the aid concurrently populates the literal translation or other documents with the translated word for each instance of the word, before proceeding with translating any other words.
Ogilvie discloses when translating a word in the sentence, the aid concurrently populates the literal translation or other documents with the translated word for each instance of the word, before proceeding with translating any other words (In the previous example, for instance, the collection of linguistic units could be defined in various ways, one of which comprises the linguistic units “The cat”, “was”, “large”, “and”, “black”, and “Where is”. If we number these linguistic units from one to six, respectively, then the ordering instructions for composing the display text “Le chat was large and black. Where is the cat?” are the same as those for composing the display text “The cat was large and black. Where is the cat?”, namely, “1 2 3 4 5 6 1”. However, the selection state information for the first display text differs from that for the second display text in that the first specifies that linguistic unit “Le 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev in view of Watkins to incorporate the teachings of Ogilvie for when translating a word in the sentence, the aid concurrently populates the literal translation or other documents with the translated word for each instance of the word, before proceeding with translating any other words. Doing so would help readers improve their language skills in the translation of words from a first language to a second language better recognized by Ogilvie (The invention provides tools and techniques for helping readers improve their language skills through a process of incremental immersion in a translation of a book, article, or other literary work. The reader selects the increments (words, oriental characters, phrases, equations, idioms, and so on) to be translated, and the order in which they are translated. The resulting partial translations are displayed on a computer screen, so the reader watches as the work is translated piece-by-piece. Thus, the reader guides an incremental immersion in a translation of the work as disclosed on pg 2 paragraph 15).
Regarding claim 15, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), However, Issaev and Watkins fails to teach a filter for filtering the literal translation or the correct translation on display to enable a user to test themselves based upon ability.
Ogilvie discloses a filter for filtering the literal translation or the correct translation on display to enable a user to test themselves based upon ability (The method includes a displaying step 902, during which text T in a language A is displayed. In the example of FIG. 1, text 106 in both English and French is displayed. In a different example, all of a text 106 could be initially displayed (or noted as preferred for display) in English. In general, step 902 displays on a display such as output device 210 a displayed text portion which is at least a portion of the cohesive text 106, and the displayed text portion is at least partially in a first language as disclosed on Pg. 9 Paragraph [0111]; During a selection receiving step 904, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev in view of Watkins to incorporate the teachings of Ogilvie to have a filter for filtering the literal translation or the correct translation on display to enable a user to test themselves based upon ability. Doing so would aid in helping read foreign languages and allow readers to display portions of the text to help with learning as better recognized by Ogilvie (Thus, it would be an advancement to provide new tools and techniques for helping people read foreign languages by allowing a reader to incrementally display translations of portions of a text which are chosen by the reader, and by displaying partial translations that reflect the reader's specific progress in learning another language as described here as disclosed on pg 2 paragraph 14).
Regarding claim 16, Issaev in view of Watkins and further view of Ogilvie discloses everything claimed as applied above (see claim 15), in addition, Ogilvie discloses wherein the filter blocks out or at least partially obscures one or both of the translations (The method includes a displaying step 902, during which text T in a language A is displayed. In the example of FIG. 1, text 106 in both English and French is displayed. In a different example, all of a text 106 could be initially displayed (or noted as preferred for display) in English. In general, step 902 displays on a display such as output device 210 a displayed text portion which is at least a portion of the cohesive text 106, and the displayed text portion is at least partially in a first language as disclosed on Pg. 9 Paragraph [0111]); 

The invention keeps track of translations requested by the reader, and when a previously translated text portion is encountered again, it is displayed in translated form in the destination language. The reader can reverse a translation, after which the reversed instance and all other instances of the text in question will be displayed in the source language rather than the destination language. In this manner, the reader can be incrementally immersed in a foreign language text, at a rate and in a manner that is chosen by the reader, e.g., by translating nouns in a sentence before verbs, or by translating word-by-word from the start of a sentence to its end as disclosed on pg 9 paragraphs 58 – pg 10 paragraph 59.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Issaev (US20160335254A1) in view of Watkins (US5275569A) and further view of Chen (US8041556B2).
Regarding claim 8, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), however, Issaev and Watkins fail to disclose wherein enabling a user to select a translated word or sentence, and then select or enter a preferred translated word or sentence.
Chen teaches enabling a user to select a translated word or sentence, and then select or enter a preferred translated word or sentence (After invoking search program 400, display program 500 determines whether there were any results from the search (516). If not, the clause is added to the log for manual translation (530). If there are results, display program 500 determines whether user selection is required (518). User selection is required when there are multiple translations identified for a clause and the user has been prompted to make a selection (see FIG. 4, step 424). If so, display 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev in view of Watkins to incorporate the teachings of Chen for enabling a user to select a translated word or sentence, and then select or enter a preferred translated word or sentence. Doing so would aid in increasing the automated translations for a more accurate match better recognized by Chen (The enhancement program replaces Western characters in the accumulated body of translated literature in the translation database with markers so that the search for a translation can focus entirely on Chinese characters, thereby increasing the chances for a match. The enhancement program further identifies proper nouns in the translation database, and marks the proper nouns with another character indicating a proper noun. The proper nouns may be searched or ignored depending on the search program as disclosed on Col 2 Lines 23 – 31).
Regarding claim 9, Issaev in view of Watkins and further view of Chen discloses everything claimed as applied above (see claim 8), in addition, Chen discloses wherein the preferred translated word or sentence appears in a group or list of alternative suggestions (User selection is required when there are multiple translations identified for a clause and the user has been prompted to make a selection (see FIG. 4, step 424). If so, display program obtains the user selection (524) and displays the selection (526). If the user does not make a selection, rules are applied to make a selection (522) and the selection is displayed (526) as disclosed in Col. 4 Line 66- Col. 5 Line 5 and shown in fig. 5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Issaev (US20160335254A1) in view of Watkins (US5275569A) in further view Chen (US8041556B2) and further view of Orsini (US20150262209A1).
Regarding claim 10, Issaev in view of Watkins and further view of Chen discloses everything claimed as applied above (see claim 8), however, Issaev, Watkins, and Chen fail to disclose wherein the preferred translated word or sentence is used in future translations.
Orsini discloses that wherein the preferred translated word or sentence is used in future translations (Once the mapping is stored in the translation data store 210, it may be used to store translation entries to speed up future translations, e.g., as illustrated in FIG. 8. As noted herein, the translation data store 210 may store mappings of transformed translations and untransformed translations as disclosed in paragraph 206).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev in view of Watkins and further view of Chen to incorporate the teachings of Orsini wherein the preferred translated word or sentence is used in future translations. Doing so would speed up future translations as recognized by Orsini (In general, by allowing users to submit suggested translation corrections and to judge other users' submissions, the systems and methods take advantage of feedback that users are willing to give freely. The data collected in this process, once approved, may be used to correct translation cache entries, thereby improving the overall translation capabilities of the systems and methods described herein. This may ensure that the correct translation is shown in the future, when the original message is submitted again for translation as disclosed on pg 39 paragraph 357). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Issaev (US20160335254A1) in view of Watkins (US5275569A) in further view Chen (US8041556B2) and further view of Fujiwara (US20160350290A1).
claim 11, Issaev in view of Watkins and further view of Chen discloses everything claimed as applied above (see claim 8), however, Issaev, Watkins, and Chen fail to disclose wherein the preferred translated word or sentence is used to improve translations using machine learning or artificial intelligence.
 Fujiwara discloses machine learning to improve translation (that based on the information indicating which of the plurality of backward-translated sentences is the selected backward-selected sentence, the machine learning is performed to update a parameter of the probability model as disclosed in pg 11 paragraph 137).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev in view of Watkins and further view of Chen to incorporate the teachings of Fujiwara. Do so would aid in further improvements of the probability model as recognized by Fujiwara (In addition, during probability calculation, it is necessary to multiply probability values output from internal models (the language model, the translation model, and so on). In this case, machine learning in which the probability values from the models are weighted and weights are used as parameters is performed in order to tune the entire translation engine for SMT as disclosed on pg 2 paragraph 34).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Issaev (US20160335254A1) in view of Watkins (US5275569A) and further view of Noda (US8180625B2).
Regarding claim 14, Issaev in view of Watkins discloses everything claimed as applied above (see claim 1), however, Isseav and Watkins fails to disclose the first language, literal translation and/or the correct translation are displayed in a grid of corresponding words.
Noda discloses wherein the first language, literal translation and/or the correct translation are displayed in a grid of corresponding words (The particular English words are shown in each tile or grid element 82-90 of horizontal grid 80 together with the Japanese translations of those words. Each tile 82-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev and Watkins to incorporate the teachings of Noda wherein the first language, literal translation and/or the correct translation are displayed in a grid of corresponding words. Doing so would better understand the language and construct questions and answers in different languages as better recognized by Noda (The games can be played using foreign languages, in which case, the grid can be used to construct questions and answers in foreign languages, or it can be language independent and allow the users to interact with each other in a fun manner to gain confidence with the use of the system as disclosed in Col. 4 Lines 51 – 56).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Issaev (US20160335254A1) in view of Watkins (US5275569A) and further view of Davis (US5432948A).
Regarding claim 21, Issaev in view of Watkins discloses everything claimed as applied above (see claim 19), however, Issaev and Watkins fail to disclose wherein the formatting involves partitioning characters in the sentence into Romanic equivalent words for input into the translator.
 Davis discloses wherein the formatting involves partitioning characters in the sentence into Romanic equivalent words for input into the translator (Inter-script transliteration provides an alternative way of entering non-Roman text. For example, instead of using a Hebrew keyboard, Hebrew text can be entered with an American keyboard using Roman to Hebrew transliteration as disclosed in Col. 10 Lines 31-35). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev in view of Watkins to incorporate the teachings of Davis wherein the formatting involves partitioning characters in the sentence into Romanic .
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Issaev (US20160335254A1) in view of Watkins (US5275569A) and further view of Fujiwara (US20160350290A1).
Regarding claim 22, Issaev in view of Watkins discloses everything claimed as applied above (see claim 18), however, Issaev and Watkins fail to disclose wherein the sentence is provided into a translator as a string to obtain the correct translation in return.
 Fujiwara discloses wherein the sentence is provided into a translator as a string to obtain the correct translation in return (forward translation processing for translating the translation-source sentence in the source language into a character string (a forward-translated sentence) in the target language as disclosed in paragraph 194). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Issaev in view of Watkins to incorporate the teachings of Fujiwara wherein the sentence is provided into a translator as a string to obtain the correct translation in return. Doing so will aid in translation processing better recognized by Fujiwara.
Regarding claim 23, Issaev in view of Watkins and further view of Fujiwara discloses everything claimed as applied above (see claim 18), however, Issaev and Watkins fail to disclose wherein the language sentence is received from a storage device.
Fujiwara discloses wherein the language sentence is received from a storage device (The storage unit 106 temporarily stores information received from the translation server 300, various application programs executed in the information display terminal 100, and so on as disclosed in pg 14 paragraph [0170]).

On the basis of the evaluation information input from the selection-result evaluator 237, the learner 238 updates the phrase table stored in the storage unit 240 to thereby perform machine learning in the machine translation processing as disclosed on pg 15 paragraph 189).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRELAN BARRON whose telephone number is (571)272-2980.  The examiner can normally be reached on M-TH 1pm - 11 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




TB
Art Unit 2655
8/17/2021                                                                                                                                                                                     
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655